Title: To Benjamin Franklin from John Whitehurst, 15 February 1767
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 15 Feby 1767
We experienced a much greater degree of Cold at derby, in the late Frost, than perhaps was ever observed in England, and the quick transitions, were no less remarkable.
On Sunday the 18 of last month, at 7 o Clock in the evening. My thermometer stood at 20. At half an hour after Nine, nearly one degree below 0. At seven the next Morning 30. External Air. I hope to hear by Mr. Burdett, the bearer, hereof, that you are perfectly well and purpose honouring derbyshire with another Visit before you leave England. I beg my respectfull Compliments to Mrs. Stevenson and I am Sir your most Obedient Servant
John Whitehurst
 Addressed: To/Docr. Franklin/at Mrs. Stevensons Craven/Street. Strand/London
Endorsed: No. 1
